Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Zhou (US 2018/0047804 A1, Published February 15, 2018) discloses an array substrate, comprising: 
an enable signal input terminal for inputting an enable signal during test of a panel (Zhou at Fig. 1A, in particular, drive pin 13 is analogous to an enable signal); 
a preset electric potential input terminal for inputting a preset electric potential during test of the panel (Zhou at Fig. 1A, in particular, test pin 14 adjacent to drive pin 13 is analogous to a preset electric potential terminal).
Shimada (5,691,787, Patented November 25, 1997) discloses a connection resistor connected to the enable signal input terminal and the preset electric potential input terminal (Shimada at Fig. 3, short resistor 106c; col. 6, ll. 5-7).
However, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspect of wherein a resistance value of the connection resistor is a predetermined multiple of a resistance value of the enable signal input terminal.

As to independent claim 11, Zhou (US 2018/0047804 A1, Published February 15, 2018) discloses a display panel, comprising: an array substrate, and the array substrate (Zhou at Fig. 1A, in particular) comprising: 
an enable signal input terminal for inputting an enable signal during test of a panel (Zhou at Fig. 1A, in particular, drive pin 13 is analogous to an enable signal); 
a preset electric potential input terminal for inputting a preset electric potential during test of the panel (Zhou at Fig. 1A, in particular, test pin 14 adjacent to drive pin 13 is analogous to a preset electric potential terminal); 
Shimada (5,691,787, Patented November 25, 1997) discloses a connection resistor connected to the enable signal input terminal and the preset electric potential input terminal, (Shimada at Fig. 3, short resistor 106c; col. 6, ll. 5-7).
However, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspect of wherein a resistance value of the connection resistor is a predetermined multiple of a resistance value of the enable signal input terminal. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/02/2021